DETAILED ACTION
This is the first action on the merits. This application was filed on June 8, 2018. Claims 2-14 are pending in the application. Claim 1 has been canceled by a Preliminary Amendment filed June 8, 2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The references cited in the PCT international search report for PCT/CN2018/089044 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where conflicting claims are not identical between an application being examined and a reference application or patent, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). See also MPEP § 804.
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 and 9-15, respectively, of copending Application No. 16/060,885 (reference application). 
The present application and reference application have the same inventive entity (specifically, the applications have the same assignee and inventors). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.
NOTE: This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-14 of the present application are directed to a method and apparatus for managing a maintenance plant, while claims 2-7 and 9-15 of the reference application 16/060,885 are directed to a method and apparatus for managing a maintenance equipment. The Examiner finds that the method steps with respect to the plant are applicable to the equipment and vice versa, where the only differences between the claims merely account for some of the differences between a plant (for example, a conglomeration of equipment) and 
In this case, the substitution of equipment for plant would produce predictable results because managing a sharing of the plant according to the claims (based on a transaction request of a user, a transaction sharing rule, and usage agreement) is technically no different than sharing a piece of equipment, just perhaps on a larger scale. Additionally, a person having ordinary skill in the art would have been motivated to expand the scale of the sharing capability from a piece of equipment to an entire plant to take advantage of economies of scale. In other words, the scale of what is being managed does not change the claims. The claims of both the present application and reference application are written such that the sharing is of a single entity. Regardless of scale, a user can request a permission of usage regardless of the scale of the entity that the user is requesting to use.
Furthermore, while a substantial amount of the claim language in the two applications is identical except for the substation of the “equipment” element for the “plant” element, the Examiner finds that the additional variations between the two claimed inventions would have been obvious to a person having ordinary skill in the art when making the simple (and therefore obvious) substitution of an equipment for a plant. For example, in claims 2, 9, and 10 in the reference application (compared to claims 2, 8, and 9, respectively, in the present application), a “charging rule” is added to the claim for taking into account a specific cost of using a specific kind of equipment in a maintenance plant; and in claims 4 and 11 of the present application (compared to claims 4 and 12, respectively, of the reference application), “site information” is taken into account for generating an investment scheme applicable to the scale of the site 
In consideration of the Applicant’s specification, although equipment could be, but does not have to be, a subset of a plant, the specification treats the sharing of them in the same way except for the above obvious considerations of scale.
The following table further illustrates the correspondence and obvious variations between the two sets of claims in light of the discussion provided above:
Present Application: ‘874
Reference Application: ‘885
Examiner’s Notes
2. A maintenance plant management method, 
   wherein the management method is applied in a data management server and comprises:
   receiving a transaction request of using maintenance plant from a first user, and 
   calling a usage smart contract to grant a permission of usage of the maintenance plant to the first user according to the transaction request;    
   
   wherein the usage smart contract comprises a usage agreement and a transaction sharing rule of the maintenance plant;
   calling the usage smart contract to send a transaction payment request to the first user according to transaction information when the first user finishes using the maintenance plant;
   
   performing a sharing according to the transaction sharing rule when the payment transaction is finished by the first user; and

equipment management method, 
   wherein the management method is applied in a data management server and comprises:
   receiving a transaction request of using maintenance equipment from a first user, and
   calling a usage smart contract to grant a permission of usage of the maintenance equipment to the first user according to the transaction request; 
   wherein the usage smart contract comprises a usage agreement, a charging rule and a transaction sharing rule of the maintenance equipment;
   calling the usage smart contract to send a transaction payment request to the first user according to the transaction information when the first user finishes using the maintenance equipment;
   performing a sharing according to the transaction sharing rule when the payment transaction is finished by the first user; and


3. The maintenance plant management method according to claim 2, 
   
   wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises:
   receiving a maintenance plant usage agreement submitted by a second user, and 
   sending the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.
3. The maintenance equipment management method according to claim 2, 
   wherein before receiving the transaction request of using the maintenance equipment from the first user, the method further comprises:
   receiving a maintenance equipment usage agreement submitted by a second user, and
   sending the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.
These are identical claims except for the substitution of “plant” for “equipment.” The modification is obvious for the reasons explained above.
4. The maintenance plant management method according to claim 3, 
   
   wherein before receiving the maintenance plant usage agreement submitted by the second user, the method further comprises:
   receiving investment cost information submitted by the second user;
   obtaining maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information;
   generating an investment scheme of the maintenance plant according to the maintenance equipment information and the site information that match with the investment cost information;
and 
   sending the investment scheme of the maintenance plant to the second user.
4. The maintenance equipment management method according to claim 3, 
   wherein before receiving the maintenance equipment usage agreement submitted by the second user, the method further comprises:
   receiving investment cost information submitted by the second user;
   obtaining maintenance equipment information that matches with the investment cost information from the block chain node device according to the investment cost information;
   
   generating an investment scheme of the maintenance equipment according to the maintenance equipment information and the site information that match with the investment cost information; and
   sending the investment scheme of the maintenance equipment to the second user.
These are identical claims except for the substitution of “plant” for “equipment” and the addition of “site information” in the “obtaining” limitation of the ‘874 claim 4. With regard to the substitution of “plant” for “equipment,” the modification is obvious for the reasons explained above. With regard to the addition of “site information,” a person having ordinary skill in the art would expect additional information regarding site information to be included in a method for determining an investment scheme for a plant with maintenance equipment (as opposed to an investment scheme for just a piece of maintenance equipment) due to the availability of that site information at that particular scale of investment. Regardless, maintenance equipment information is taken into consideration in both claims in the step for “generating an investment scheme.” It would have been obvious to a person having ordinary skill in the art that the location of the equipment might only come into play with regard to where the plant itself is located. In other 
5. The maintenance plant management method according to claim 4, 
   
   wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises:
   receiving maintenance plant information and investment cost information of the maintenance plant submitted by the second user, 
   
   storing the maintenance plant information and the investment cost information in association, 
   generating digital asset information and 
   sending the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
5. The maintenance equipment management method according to claim 4, 
   wherein before receiving the transaction request of using the maintenance equipment from the first user, the method further comprises:
   receiving maintenance equipment information and investment cost information of the maintenance equipment submitted by the second user, 
   storing the maintenance equipment information and the investment cost information in association, 
   generating digital asset information and 
   sending the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
These are identical claims except for the substitution of “plant” for “equipment.” The modification is obvious for the reasons explained above. Further, the digital asset information recited in the claims is not specifically linked to any part of a plant or equipment, but is defined in the Applicant’s Specification to reflect “property ownership and the right of use of tangible asset.” App. Spec. at p. 19, lines 2-3. To a person having ordinary skill in the art, the method would perform no differently or would have obvious variations related to scale of the property. That is, digital asset information can be generated and sent as concerns ownership and right of use the same or similarly for a plant as for any one or more pieces of equipment within the plant. 
6. The maintenance plant management method according to claim 2,

   wherein the method further comprises, after sending the transaction information to the block chain node device, 
   calculating return on investment according to the transaction information and the investment cost information, and 
   sending return on investment to the block chain node device.
6. The maintenance equipment management method according to claim 2,
   wherein after sending the transaction information to the block chain node device, the method further comprises:

   calculating return on investment according to the transaction information and the investment cost information, and 
   sending return on investment to the block chain node device.
These are identical claims except for the substitution of “plant” for “equipment” in the preamble and the inconsequential reordering of words in the wherein clause.
7. The maintenance plant management method according to claim 6, further comprising:
   receiving a financing agreement submitted by the second user, and 
   sending the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement; 
   wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
   receiving financing amount information submitted by a third user; and

   sending return on investment to the third user.
equipment management method according to claim 6, further comprising:
   receiving a financing agreement submitted by the second user, and 
   sending the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement; 
   wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
   receiving financing amount information submitted by a third user; and

   sending return on investment to the third user.

8. A maintenance plant management system comprising a data management server and a block chain node device,
 
   wherein: the data management server is configured to: 
   receive a transaction request of using the maintenance plant from a first user, and 
   call a usage smart contract to grant a permission of usage of the maintenance plant to the first user according to the transaction request;  
  
   wherein the usage smart contract comprises a usage agreement and a transaction sharing rule of the maintenance plant; 
   call the usage smart contract to send a transaction payment request to the first user according to transaction information when the first user finishes using the maintenance plant; and 
   perform a sharing according to the transaction sharing rule when the payment transaction is finished by the first user;
   the block chain node device is configured to 
   receive the transaction information submitted by the data management server and 
   register the transaction information in a block chain.
9. A maintenance equipment management system comprising a data management server and a block chain node device, 
   wherein: the data management server is configured to: 
   receive a transaction request of using a maintenance equipment from a first user, and 
   call a usage smart contract to grant a permission of usage of the maintenance equipment to the first user according to the transaction request;
   wherein the usage smart contract comprises a usage agreement, a charging rule and a transaction sharing rule of the maintenance equipment;    
   call the usage smart contract to send a transaction payment request to the first user according to the transaction information when the first user finishes using the maintenance equipment; and  
   perform a sharing according to the transaction sharing rule when the payment transaction is finished by the first user;
   the block chain node device is configured to 
   receive the transaction information submitted by the data management server and 
   register the transaction information in a block chain.
This claim (system) mirrors claim 2 (method). See Examiner’s Notes for claim 2.
9. A data management server comprising a memory, a processor and computer program stored in the memory and executable by the processor, 
   wherein when executing the computer program, the processor is configured to:
   receive a transaction request of using the maintenance plant from a first user and 
   call a usage smart contract to grant a permission of usage of the maintenance plant to the first user according to the transaction request;
 
plant;
   call the usage smart contract to send a transaction payment request to the first user according to transaction information when the first user finishes using the maintenance plant;
   perform a sharing according to the transaction sharing rule when the payment transaction is finished by the first user; and
   send the transaction information to the block chain node device, so that the block chain node device registers the transaction information in a block chain.

   wherein when executing the computer program, the processor is configured to:
   receive a transaction request of using a maintenance equipment from a first user and 
   call a usage smart contract to grant a permission of usage of the maintenance equipment to the first user according to the transaction request; 
a charging rule and a transaction sharing rule of the maintenance equipment;
   call the usage smart contract to send a transaction payment request to the first user according to the transaction information when the first user finishes using the maintenance equipment;
   perform a sharing according to the transaction sharing rule when the payment transaction is finished by the first user; and
   send the transaction information to the block chain node device, so that the block chain node device registers the transaction information in a block chain.

10. The data management server according to claim 9, 
   wherein when executing the computer program, the processor is further configured to:
   receive a usage agreement of the maintenance plant submitted by a second user and 
   send the usage agreement of the maintenance plant to the block chain node device before the transaction request of using the maintenance plant is received from the first user, so that the block chain node device generates a usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.
11. The data management server according to claim 10, 
   wherein when executing the computer program, the processor is further configured to:
   receive a usage agreement of the maintenance equipment submitted by a second user and 
   send the usage agreement of the maintenance equipment to the block chain node device before the transaction request of using the maintenance equipment is received from the first user, so that the block chain node device generates a usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.
This claim (server) mirrors claim 3 (method). See Examiner’s Notes for claim 3.
11. The data management server according to claim 10, 
   wherein when executing the computer program, the processor is further configured to:
   receive investment cost information submitted by the second user before the usage agreement of the maintenance plant submitted by the second user being received;
   obtain maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information;
   generate a maintenance plant investment scheme according to the maintenance equipment information and the site information that match 
   send the investment scheme of the maintenance plant to the second user.

   wherein when executing the computer program, the processor is further configured to:
   receive investment cost information submitted by the second user before the usage agreement of the maintenance equipment submitted by the second user is received;
   obtain maintenance equipment information that matches with the investment cost information from the block chain node device according to the investment cost information;

   generate a maintenance equipment investment scheme according to the investment cost information and the maintenance equipment information 
   send the investment scheme of the maintenance equipment to the second user.

12. The data management server according to claim 11, 
   wherein when executing the computer program, the processor is further configured to:
   receive maintenance plant information and investment cost information of the maintenance plant submitted by the second user before the transaction request of using the maintenance plant being received from the first user, 
   store the maintenance plant information and the investment cost information in association, 
   generate digital asset information and 
   send the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
13. The data management server according to claim 12, 
   wherein when executing the computer program, the processor is further configured to:
   receive maintenance equipment information and investment cost information of the maintenance equipment submitted by the second user before the transaction request of using the maintenance equipment is received from the first user, 
   store the maintenance equipment information and the investment cost information in association, 
   generate digital asset information and 
   send the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
This claim (server) mirrors claim 5 (method). See Examiner’s Notes for claim 5.
13. The data management server according to claim 9,
   wherein when executing the computer program, the processor is further configured to:
   calculate a return on investment according to the transaction information and the investment cost information after the transaction information being sent to the block chain node device, and 
   send return on investment to the block chain node device.
14. The data management server according to claim 10,
   wherein when executing the computer program, the processor is further configured to:
   calculate return on investment according to the transaction information and the investment cost information after the transaction information is sent to the block chain node device, and 
   send return on investment to the block chain node device.
These are identical claims.
14. The data management server according to claim 13, 
   wherein when executing the computer program, the processor is further configured to:
   receive a financing agreement submitted by the second user, and 
   send the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement; 
   wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
   receive financing amount information submitted by a third user; and


   wherein when executing the computer program, the processor is further configured to:
   receive a financing agreement submitted by the second user, and send the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement; 
   wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
   receive financing amount information submitted by a third user; and




Drawing Objections
The drawings filed in the application on June 8, 2018 are objected to under 37 CFR § 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the relationship of the “third user” to the claim elements as specified in claims 7 and 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
For example, in FIG. 1, Applicant should include a new element label (e.g., 105) for element “third user client” to interface with the data management server 101, as similarly shown for first user client 103 and second user client 104. This addition to FIG. 1 is supported at least by the first full paragraph of Applicant’s specification on page 4 (claim 7) and the second full paragraph on page 6 (claim 14), as well as the paragraphs disclosing steps 403 and 404 on pages 20-21 and the flow chart of FIG. 5. The Examiner understands this “third user” or “third user client” to represent a financier, for example.
Further, the drawings are objected to because of the following informalities:
For consistency with the specification and claims, “Block chain node equipment” 502 should be “Block chain node device” 502 in FIG. 6.
For consistency with the specification and claims, “Data management system” 7 should be “Data management server” 7 in FIG. 7.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities:
For clarity of communication between the Applicant and Examiner during prosecution, the Applicant is requested to number the paragraphs of the specification per 37 CFR § 1.52(b)(6).
For consistency with the correction for the missing “third user” in FIG. 1 of the drawings, as required under the “Drawing Objections,” the Applicant should include “third user 105” on page 8 in the first paragraph of the description of Embodiment I, as , [[and]] the second user client 104, and the third user client 105, respectively.” Similarly, on page 9, the first full paragraph should read, “In order to facilitate a better understanding of the embodiments of the present application, …, the aforesaid first user client 103 can be a client that performs transaction with a maintenance plant such as a terminal device of a vehicle maintenance technician (or may also be a terminal device of a vehicle owner), the aforesaid second user client 104 can be a terminal device of an investor, and the aforesaid third user client 105 can be a terminal device of a financier.” These changes introduce no new matter.
On page 1, the first heading should be corrected to read, “TECHNICAL FIELD”
On page 8, line 3, correct the following:  “… in order to illustrate but not to limit the present application, …” 
On page 8, line 6, correct the following:  “… detailed descriptions of well-known systems and devices, circuits and methods 
On page 8, last line on page, correct the following:  “The server can serve as a single server that accesses the block chain …”
On page 16, line 18, correct the following (for required clarity and consistency with claim 11 and FIG. 4, S303):  “Step 303, generating an investment scheme of the maintenance plant according to the maintenance [[cost]] equipment information and the site information matched with the investment cost information 
On page 20, line 5, correct the following:  “… when the second user needs to broaden the …”
On page 25, lines 17-19, correct the following:  “… storage device of the data management server 7, or either. The memory 72 is configured to store the computer programs, and other procedures and data needed by the data management server 7. The memory 72 can also be configured to store data that has been output or is ready to be output …”
On page 26, line 8, correct the following:  “… the computer software product is stored …”
Appropriate correction is required. 

Claim Objections
The claims listed below are objected to because of the following informalities:
In claim 2, line 3, “a” is missing before “maintenance plant”
In claim 2, line 9, “the payment transaction” should be “a payment transaction” as the first use of the term in the claims.
In claim 3
In claim 8, lines 3-4, “the maintenance plant” should be “a maintenance plant” as the first use of the term in the claims. 
In claim 8, lines 9-10, “the payment transaction” should be “a payment transaction” as the first use of the term in the claims.
In claim 9, line 4, “the maintenance plant” should be “a maintenance plant” as the first use of the term in the claims.
In claim 9, line 10, “the payment transaction” should be “a payment transaction” as the first use of the term in the claims.
In claim 9, line 12, “the block chain node device” should be “a block chain node device” as the first use of the term in the claims.
In claim 11, line 4, correct the grammatical error “before the usage agreement … being received” to “before the usage agreement … is received.”
In claim 11, line 10, “the investment scheme” should be “the maintenance plant investment scheme” for proper antecedent basis from “a maintenance plan investment scheme” in the same claim, line 8.
In claim 12, line 5, correct the grammatical error “… the transaction request … being received” to “… the transaction request … is received.”
In claim 13, line 4, correct the grammatical error “the transaction information being received” to “the transaction information is received.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claims 2, 8, and 9
In claim 5, line 4, it is unclear whether “investment cost information” refers to the same “investment cost information” introduced in claim 4, line 4, or whether these are different pieces of information. If Applicant intends the “investment cost information” in claim 5 to have antecedent basis from claim 4, the term in claim 5 should be “the investment cost information.” For compact prosecution, the Examiner has assumed this intention.
Claim 6 is dependent upon claim 2, but “the investment cost information” in lines 4-5 of the claim has antecedent basis in claim 4. For compact prosecution, the Examiner has assumed the applicant’s intention to depend claim 6 from claim 4. If Applicant intends claim 6 to depend from claim 2, “the investment cost information” in claim 6, lines 4-5 should be “investment cost information.”
Further, in claim 6, line 5, it is unclear whether “return on investment” refers to the same “return on investment” introduced in line 4 of the same claim, or whether these are different instances of “return on investment.” If Applicant intends the “return on investment” in claim 6, line 5 to have antecedent basis from claim 6, line 4 (i.e., sending the ROI that was calculated), the term in line 5 should be “the return on investment.” For compact prosecution, the Examiner has assumed this intention.
In claim 7, lines 8-9, it is unclear whether “return on investment” (2 instances) refers to the same “return on investment” in claim 6, lines 4 and/or 5, or whether these are different instances of ROI. The examiner interprets the ROI recited in claim 6 to refer to the ROI calculated for the second user (an investor), whereas the ROI calculated in claim 7 is recited as being for the third user (a financier). If the Applicant intends the 
In claim 10, line 6, it is unclear whether “a usage smart contract” refers to the same “a usage smart contract” first introduced in claim 9, lines 4-5 or whether these are different usage smart contracts. If Applicant intends the “usage smart contract” in claim 10 to have antecedent basis from claim 9, “a usage smart contract” in claim 10, line 6 should be “the usage smart contract.” For compact prosecution, the Examiner has assumed this intention.
In claim 12, line 3, it is unclear whether “investment cost information” refers to the same “investment cost information” introduced in claim 11, line 3 or whether this is different investment cost information. If Applicant intends the “investment cost information” in claim 12 to have antecedent basis from claim 11, “investment cost information” in claim 12, line 3 should be “the investment cost information.” For compact prosecution, the Examiner has assumed this intention.
Claim 13 depends from claim 9, but “the investment cost information” in lines 3-4 of the claim has antecedent basis in claim 11 (line 3). For compact prosecution, the Examiner has assumed the applicant’s intention to depend claim 13 from claim 11. If 
Further, in claim 13, line 5, it is unclear whether “return on investment” refers to the same “return on investment” introduced in line 3 of the same claim, or whether these are different instances of “return on investment.” If Applicant intends the “return on investment” in claim 13, line 5 to have antecedent basis from claim 13, line 3 (i.e., sending the ROI that was calculated), the term in line 5 should be “the return on investment.” For compact prosecution, the Examiner has assumed this intention.
In claim 14, lines 8-9, it is unclear whether “return on investment” (2 instances) refers to the same “return on investment” in claim 13, lines 3 and/or 4, or whether these are different instances of ROI. The examiner interprets the ROI recited in claim 13 to refer to the ROI calculated for the second user (an investor), whereas the ROI calculated in claim 14 is recited as being for the third user (a financier). If the Applicant intends the return on investment of the second user to be different from the return on investment of the third user, the Applicant must differentiate between the two terms. For example, claim 13 could recite “calculate a return on investment of the second user” and “send the return on investment of the second user to the block chain node device,” while claim 14 could recite “call the financing smart contract to calculate a return on investment of the third user” and “send the return on investment of the third user to the third user.” 
Additionally, claims 3-7 and 10-14 are further rejected under 35 U.S.C. § 112(b) due to their dependency from claims 2 and 9, respectively. Claim 7 is further rejected  due to its dependency from claim 6. Claim 11 is rejected under 35 U.S.C. § 112(b) due to its dependency from claim 10. Claim 12 is further rejected under 35 U.S.C. § 112(b) due to its dependency from claim 11. Claim 14 is further rejected under 35 U.S.C. § 112(b) due to its dependency from claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method, a system, and a server for managing access rights for and income sharing from a maintenance plant, e.g., a vehicle repair shop. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution activity should be reevaluated in Step 2B to determine if the element(s) are well‐understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5 

Step 1:  In the present application, claims 2-7 are directed to a method (i.e., a process), claim 8 is directed to a system (i.e., a machine); and claims 9-14 are directed to a server (i.e., an article of manufacture), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claims 2, 8, and 9:  The limitations of independent claim 9, which is representative of independent claims 2 and 8, have been denoted with letters and further deconstructed by the Examiner for ease of reference. The judicial exceptions recited in claim 9 are identified in bold below:

[A] A data management server comprising a memory, a processor and computer program stored in the memory and executable by the processor, wherein when executing the computer program, the processor is configured to:
[B] receive a transaction request of using the maintenance plant from a first user and 
[C] call a usage smart contract to grant a permission of usage of the maintenance plant to the first user according to the transaction request; 
[D] wherein the usage smart contract comprises a usage agreement and a transaction sharing rule of the maintenance plant;
[E] call the usage smart contract to send a transaction payment request to the first user according to transaction information when the first user finishes using the maintenance plant;
perform a sharing according to the transaction sharing rule when the payment transaction is finished by the first user; and
[G] send the transaction information to the block chain node device, so that the block chain node device registers the transaction information in a block chain.

Limitations [B] through [G], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity, a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite [B] receiving a request from a user to use a resource, [C] referencing a contract to look up a usage agreement in order to respond to the request according to the agreement, [D] where the contract includes the usage agreement and pre-defined rules for both sharing of the resource and sharing of the income from usage of the resource, [E] sending a payment request, as stipulated in the contract, to the user after the user finishes using the resource, which translates as income for the resource owners, [F] sharing the income between the resource owners according to the contract, and [G] recording the transaction information in a ledger. 
The claim recites commercial or legal interactions and managing these interactions between people. These interactions include satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls squarely under the 2019 PEG abstract ideas category of certain methods of organizing human activity. Some of these transactions further include mental processes, another category of abstract ideas under the 2019 PEG. 
For claims 2, 8, and 9, the transaction is multifold, involving a sharing of (or a granting of permission to use) resource time and effort, a subsequent payment for using the resource, and a further sharing of the income of the payment among the owners of the resource. These are traditional activities of organizing and carrying out contractual obligations and transactions between humans. Applicant’s Specification at page 1 (Background) and pages 6-7 (Advantageous Effects) discusses traditional problems concerning conventional operations management, such as the need to increase efficiency of a system using, e.g., resource planning and leveling, and the need to improve transparency and trust of parties to financial transactions by sharing information. The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human activity.
The only difference between the described traditional solutions to these problems and the present invention is the use of digital data on a block chain to facilitate the traditional solutions for organizing human financial activity, but neither digital data or a block chain is required to reach the same result of improved transparency and trust and/or more efficient resource management. In other words, the description of these embodiments would not differ in function or result regardless of the block chain or block chain node device recited in limitation [G]. The block chain is not itself acting upon any of the data that the actors (first, second, and third users participating as block chain nodes) of the embodiments purport to be processing. The blockchain, in essence, serves as a database for storing the transaction information of limitation [G] in the form of a shared ledger and further serves as a network for the actors to communicate that information (for example, the requests of limitations [B] and [E], the payment of limitation [F], and the income sharing of limitation [F]). The database 
No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. A block chain node device in limitation [G] can be a person or institution/organization of persons connected communicatively, communicating the transaction information of limitations [B], [E], and [F]. The claim limitations do not require the block chain node device to perform any functions beyond what can be and has been traditionally performed by humans in organizing human activity (i.e., recording a transaction in a ledger).
Further, the usage contract in limitations [C]-[E] is a mere establisher and governor of rules that the actors agree to follow (e.g., “a usage agreement of a maintenance plant based on [a] cooperation intention,” App. Spec., p. 9, lines 18-19) in order to transact with each other on a network, driven by events that the parties pre-agree to manage (e.g., an operation of a user), and “executed according to a plurality of pre-defined rules (e.g., the maintenance plant is started for the user to use).” See App. Spec., pp. 10-11, describing FIG. 2. The digital aspect of the usage smart contract merely automates the logic of the transaction process, but the automation is not necessary for organizing the commercial transactions in the same way that the transactions would be carried out person-to-person or entity-to-entity, that is, referencing a contract, and then making decisions and taking actions based on the contract. 
Therefore, the claim falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, the claim, with limitations [A] through [G], recites at least one abstract idea (the judicial exception) consistent with the 2019 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. It will be shown that the judicial exception is not integrated into a practical application.

Regarding claims 2, 8, and 9:  In particular, claim 9 recites the additional elements in bold in limitations [A]-[G] below:

[A] A data management server comprising a memory, a processor and computer program stored in the memory and executable by the processor, wherein when executing the computer program, the processor is configured to:
[B] receive a transaction request of using the maintenance plant from a first user and 
[C] call a usage smart contract to grant a permission of usage of the maintenance plant to the first user according to the transaction request; 
[D] wherein the usage smart contract comprises a usage agreement and a transaction sharing rule of the maintenance plant;
[E] call the usage smart contract to send a transaction payment request to the first user according to transaction information when the first user finishes using the maintenance plant;

[G] send the transaction information to the block chain node device, so that the block chain node device registers the transaction information in a block chain.

The additional element of the block chain or block chain node device in limitation [G] is merely applying the abstract idea of storing and communicating transaction information defining the transactions and rules of the usage contract in a technological environment that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional element of a block chain. As previously stated, the block chain serves as a communication network and as a database for storing information, but a block chain would not be required to provide the abstract functions of the claims. Further, no particular features of a block chain are being applied to the abstract idea in the claims to integrate the abstract idea into a practical application. Applicant’s Specification, at p. 12, lines 22-25, defines a common block chain: “the block chain is a distributed network system, and has the characteristic that enables each node to efficiently achieve a consensus on the effectiveness of the block data in a decentralized system having a highly distributed decision weight, that is, a common mechanism characteristic of the block chain.” The Examiner acknowledges the tamper-proof properties of a block chain as disclosed at App. Spec., p. 12, line 1, but this aspect of the block chain is a benefit that has no impact on the abstract nature of the claims.
Further, outside of the technological environment of a block chain, the transaction information for a sharing of usage permission or financial data, including income proportions, could be physical or otherwise capable of being generated, stored, and/or communicated by a human. The block chain node device in limitation [G] represents a party participating on the block chain network, which can include humans performing the same functions as in the claim limitations. Even though some sort of communications or computer technology may be used at the block chain node, the technology is recited at a high level of generality. The block chain node device is described generally at App. Spec., pages 8-9, for the first and second user clients, being a terminal device of such users (App. Spec., p. 9, lines 4-7) in a communication network (p. 8, lines 16-20). This device can also be a data management server described at page 8, line 26 through page 9, line 1 to include “a desktop computer, a tablet computer, a cloud server, a mobile phone terminal, and the like.” Some activities of these nodes include:  receiving and registering transaction information (p. 2, lines 24-25), generating a usage contract (p. 3, line 5), storing investment cost information (p. 3, lines 10-11), registering asset information (p. 3, line 22), generating a financing contract (p. 4, line 5), generating an investment scheme (p. 5, lines 18-19), and calculating return on investment (p. 6, lines 6-7), all of which can be performed, and have been traditionally performed, by a human.
Further, Applicant’s Specification, at pp. 23-25, discloses generic computer hardware as representing the processor, memory, and computer program of claim 9, as a terminal or server shown in a generic hardware operating environment in FIG. 7, performing the method steps of the present invention with no specificity linked to the technology of the hardware or software. “The data management server 7 can be a computing device such as a cloud server, an 
No additional hardware or software elements are recited in addition to the generally recited block chain, processor, memory, server, node device, and computer program. The mere nominal recitation of generic computer elements performing such generic computer functions as “receiving,” “calling,” “performing a sharing,” “sending,” and “registering,” alone, does not differentiate the claim limitations from generic methods of organizing human activities. The block chain, processor, memory, server, node device, and computer program are merely providing a generic technological environment. Further, the “smart” aspect of the usage smart 
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a block chain) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 9 (and claims 2 and 8) do not go beyond generally linking the abstract ideas to a technological environment. 

The judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.

Accordingly, alone and in combination, the additional elements of claim 9 (and claims 2 and 8) do not integrate the abstract ideas into a practical application. Rather, the claim as a 


Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 9 (and claims 2 and 8) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amounts to no more than mere instructions to apply the abstract ideas using a generic computer component and thus, cannot provide an inventive concept. Because those instructions embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. This is not enough to provide an inventive concept. Therefore, independent claim 9 (as well as claims 2 and 8) is ineligible.

Dependent claim 10 (as well as claim 3) recites:

The data management server according to claim 9, wherein when executing the computer program, the processor is further configured to:
receive a usage agreement of the maintenance plant submitted by a second user and 
send the usage agreement of the maintenance plant to the block chain node device before the transaction request of using the maintenance plant is received from the first user, so that the block chain node device generates a usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.
The steps of “receiving” and “sending” recite the same abstract ideas of claim 9, and the claim recites no further specificity regarding the data management server or block chain. This claim does nothing further to integrate the abstract ideas into a practical application. The activities of “receiving” and “sending” a usage agreement can be performed as a process of organizing human activity, as an act of transferring documentation between parties and manipulating that documentation into another format. This is a standard aspect of organizing human activity that does not require the generic technological environment of a block chain. That the block chain node device further generates a usage contract using the usage agreement information and then stores it on the block chain also does nothing further to integrate the abstract ideas into a practical application. In setting up a contract, it is traditional to incorporate, from various sources, contract-relevant data upon which the parties agree. The block chain then acts as a mere database or filing system to record the contract information as digital (or “smart”) data. Claim 10 (as well as claim 3) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic block chain necessary to carry out the generation and storage of a digital contract from contract-relevant data. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 11 (as well as claim 4) recites:
The data management server according to claim 10, wherein when executing the computer program, the processor is further configured to:
receive investment cost information submitted by the second user before the usage agreement of the maintenance plant submitted by the second user being received; 
obtain maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information; 
generate a maintenance plant investment scheme according to the maintenance equipment information and the site information that match with the investment cost information; and 
send the investment scheme of the maintenance plant to the second user.
The steps of “receiving,” “obtaining,” “generating,” and “sending” recite the same abstract ideas of claims 9 and 10, and the claim recites no further specificity regarding the data management server or a block chain node device. This claim does nothing further to integrate the abstract ideas into a practical application. The activities of “receiving” investment cost information and “obtaining” maintenance equipment information and site information can be performed as a process of organizing human activity, as acts of collecting and transferring data between parties. The matching aspect of the claim can be performed by a human assessing the data characteristics to determine what maintenance equipment information and site information belongs with what investment cost information based on some aspect of the data (e.g., a dollar amount of investment that could cover the cost of purchasing, repairing, upgrading, or replacing particular equipment at a particular site). A human, in organizing an investment program for investors, for example, can develop, or generate, a maintenance plant investment scheme based on this analysis and then send this investment scheme to one or more investors. The data management server participating as a node on the block chain is merely a party in the described process, a stand-in for a human performing the analysis and 
Dependent claim 12 (as well as claim 5) recites:
The data management server according to claim 11, wherein when executing the computer program, the processor is further configured to:
receive maintenance plant information and investment cost information of the maintenance plant submitted by the second user before the transaction request of using the maintenance plant being received from the first user, 
store the maintenance plant information and the investment cost information in association, 
generate digital asset information and 
send the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
The steps of “receiving,” “storing,” “generating,” and “sending” recite the same abstract ideas of claims 9, 10, and 11, and the claim recites no further specificity regarding the data management server, block chain node device, or block chain. The activities of “receiving” maintenance plant information and investment cost information and “storing” the maintenance plant information and the investment cost information in association can be performed as a process of organizing human activity, as acts of transferring data between parties and associating the data such that it is stored with a specific relationship between data sets, as 
This is a standard aspect of organizing human activity that does not require the generic technological environment of a block chain. That the block chain node device further registers the asset information on the block chain also does nothing further to integrate the abstract ideas into a practical application. The block chain acts as a mere filing system to record the asset information as digital data, the digital aspect of the data being a mere characteristic of the technological environment. Claim 12 (as well as claim 5) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic block chain necessary to carry out the storage and communication of digital information. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment.
Dependent claim 13 (as well as claim 6) recites:
The data management server according to claim 9, wherein when executing the computer program, the processor is further configured to:6 
calculate a return on investment according to the transaction information and the investment cost information after the transaction information being sent to the block chain node device, and 
send return on investment to the block chain node device.
The steps of “calculating” and “sending” recite the same abstract ideas of claim 9, and the claim recites no further specificity regarding the data management server or block chain node device. The activities of “calculating” and “sending” return on investment (ROI) are standard and traditional aspects of organizing human financial activity, where the calculating can involve a human mental process. A human is capable of performing the mathematics necessary to determine ROI from transaction information and investment cost information shared between parties to a financial transaction and then forwarding the ROI on to other parties in a communication network. These human activities do not require the generic technological environment of a block chain. That the data is sent to the block chain node device also does nothing further to integrate the abstract ideas into a practical application. The block chain node device is a party in a financial network, and that party can be a human. Claim 13 (as well as claim 6) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic computing devices necessary to carry out the storage and communication of digital information. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment.
Dependent claim 14 (as well as claim 7) recites:
The data management server according to claim 13, wherein when executing the computer program, the processor is further configured to:
receive a financing agreement submitted by the second user, and 
send the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement;
wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
receive financing amount information submitted by a third user; and
call the financing smart contract to calculate return on investment of the third user according to the financing amount information and 
send return on investment to the third user.
The steps of “receiving” and “sending” a financing agreement recite the same abstract ideas of claim 9 and 13, and the claim recites no further specificity regarding the data management server or block chain node device. Again, these are aspects of organizing human activities specifically concerning sharing financial contract data among parties to a contract. Again, the activities of “calculating” and “sending” ROI are standard and traditional aspects of organizing human financial activity further involving a human mental process of calculating financial parameters based on financing information (i.e., agreed-to rules of financing and income sharing and financing dollar amounts).
These human activities do not require the generic technological environment of a block chain. That the data is sent to the block chain node device also does nothing further to integrate the abstract ideas into a practical application. The block chain node device is a party in a financial network, and that party can be a human. Further, the “smart” aspect of the financing contact is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented. The data exchanged and stored in this technological environment happens to be digital, and the data does not require any special handling or manipulation beyond what the generic computer elements can do. Claim 14 (as well as claim 7) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic computing devices necessary to carry out the storage and communication of digital information. The elements merely use a generic computer as a 

In summary, dependent claims 3-7 and 10-14 merely recite information that is used to carry out the abstract ideas identified in the independent claims 2 and 9, respectively. Therefore, they only serve to limit the abstract ideas of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These limitations are consistent with the types of ideas found to be methods of organizing human activity, some using activities which are reasonably performed in the mind of a human.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of receiving a request from a user to use a resource, referencing a contract to look up a usage agreement to respond to the request, sending a payment request to the user after the user finishes using the resource, sharing the income from that use between the resource owners according to the contract, and recording the transaction information in a ledger. Accordingly, claims 3-7 and 10-14 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claims 2, 8, and 9.


Claim Rejections - 35 USC § 103
The following references are cited in this section:
Biernat, et al., U.S. Patent Application Publication No. 2019/0340269 A1
NPL document “Appointment With Deposit - Stew's Self Service Garage”
Ryali, et al., U.S. Patent No. 9,558,466 B2
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 8-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Biernat, et al., U.S. Patent Application Publication No. 2019/0340269 A1 (hereinafter, “BIERNAT”) in view of NPL document “Appointment With Deposit - Stew's Self Service Garage” (hereinafter, “STEW”).

Regarding claims 2, 8, and 9, BIERNAT discloses:
A maintenance plant management method (BIERNAT, [0049], lines 14-18, methods to “track machine usage and operating statistics in connection with subscription-based machine operation or maintenance management;” on a plant model blockchain, [0138], lines 1-8), 
wherein the management method is applied in a data management server (BIERNAT, [0064], lines 1-8, “Blockchain-enabled industrial device”) and comprises:
receiving a transaction request of using maintenance plant from a first user (BIERNAT, [0005], lines 3-4, “request data specifying a user identifier and a request for subset of supply chain information;” however, although BIERNAT implies the capability to receive a transaction request for usage (e.g., for a subscription service transaction; see BIERNAT, [0049]), BIERNAT does not explicitly disclose receiving a transaction request of using a maintenance plant. STEW discloses this limitation. STEW discloses receiving a transaction request to use a maintenance bay at a self-service garage by selecting a service, selecting a bay, selecting a start time, and entering contact information.), and 
calling a usage smart contract to grant a permission of usage of the maintenance plant to the first user according to the transaction request (BIERNAT, [0099], lines 1-12, a subscription-based contract enforces terms of a subscription, where a request can be for access or usage permission, [0049], lines 1-3, as for a subscription service, [0049], lines 15-18, “used to track machine usage and operating statistics in connection with subscription-based machine operation or maintenance management”); 
wherein the usage smart contract comprises a usage agreement (BIERNAT, [0099], lines 4-12, a subscription-based contract authorizes the use of a machine and governs amount to pay based on usage, where “terms of this machine subscription service can be enforced by a smart contract;” [0117], determining use of “recipe,” or certain instructions a machine can perform for the user, at a certain location) and a transaction sharing rule of the maintenance plant (BIERNAT, [0046], lines 18-22, selective sharing of data on the blockchain, for instance, testing data as in [0097], lines 6-9 and [0114]; [0099], lines 1-4, selective sharing based on usage permissions; [0100], lines 3-8, sharing costs of replacement (i.e., investment/capital costs); [0100], lines 18-21, sharing of processing fees for relevant transactions; [0118], “recipe sharing,” e.g., determining access to certain knowledge and instructions for execution of certain tasks on a machine; [0154], lines 27-34, notification sharing and reporting to various entities); 
calling the usage smart contract (BIERNAT, [0105], lines 2-3, “criterion defined in a smart contract”) to send a transaction payment request (BIERNAT, [0106], line 8, “initiate payment processing”) to the first user according to transaction information when the first user finishes using the maintenance plant (BIERNAT, [0105], lines 5-8, “in response to execution of a defined number of machine cycles, when the accumulated machine run time exceeds a defined number of operating hours.”); 
performing a sharing according to the transaction sharing rule when the payment transaction is finished by the first user (BIERNAT, [0106], lines 14-16, authorized production based on payment); and 
sending the transaction information to a block chain node device (BIERNAT, FIG. 21, BC-Enabled Industrial Device 1102), so that the block chain node device registers the transaction information in a block chain (BIERNAT, FIG. 21, Public/Private Blockchains 1304; [0106], lines 7-16, “verifiably tracked in the blockchain ledger”).
A person having ordinary skill in the art before the effective filing date of the present invention would have been motivated to combine BIERNAT, with its many features of controlling, tracking, and managing plant and equipment usage on a blockchain, with STEW’s automotive repair bay reservation system, in order to provide more sophisticated equipment and/or plant reservation features offered by STEW, for example, accepting single-use requests in addition to requests for recurring use in a subscription agreement on a blockchain. BIERNAT teaches all necessary elements of smart contracts on a blockchain for managing the control of industrial devices, which a person having ordinary skill in the art could have readily translated or particularized to the control and management of automotive repair equipment. The operation of BIERNAT would not vary outside of its scope if it incorporated one-time reservation requests versus a subscription service or information requests (a reservation request being a request for availability at a specific time and location, for a specific service, etc., which are types of information). 
Further, a person having ordinary skill in the art before the effective filing date of the present invention would have wanted to combine BIERNAT with STEW to use a blockchain for STEW’s reservation system to gain the advantages of the blockchain for reliable and trusted sharing of data, assurance of contract satisfaction, accessibility of shared data, and greater insight into business operations, as disclosed in BIERNAT at [0046]-[0047], and to eliminate the possibility of disputes between the parties to a transaction regarding actual machine (or bay) usage, as further disclosed in BIERNAT at [0099], lines 19-23.  
As the Examiner pointed out in the section titled “Claim Rejections – 35 USC § 112,” the elements “a sharing” and “a transaction sharing rule,” on their face in this claim, could have multiple interpretations according to a person having ordinary skill in the art before the effective filing date of the present invention. There is no specificity in the claim as to what is being shared (other than “a transaction”), and the Examiner cannot read the specification into the claim. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention that a smart contract as in BIERNAT could include rules to share a myriad of transaction data with participants on the blockchain. As combined with STEW, this sharing would have obvious application in the modified reservation system for sharing data applicable to the reservation with the parties to the transaction per BIERNAT’s methods of “selective sharing” (see, e.g., BIERNAT, [0099]), as well as sharing data from the reservation system regarding the entire plant (see, e.g., BIERNAT at [0138]-[0139]), as STEW’s system manages multiple maintenance bays in a garage (“plant”) at once.  
It would also have been obvious to a person having ordinary skill in the art that a requirement for a pre-pay deposit, although included in STEW before sending an appointment request, and although contemplated by BIERNAT’s subscription service, could be eliminated as a requirement and not affect the overall operation of the combined system. This additional element in STEW would have been understood as desired to merely discourage no-shows to an appointment, and in BIERNAT, the advance payment is merely a characteristic of a subscription service to enable the automatic availability of the service according to the subscription terms.

Regarding claims 3 and 10, BIERNAT in view of STEW discloses the limitations of claim 2. BIERNAT further discloses:
The maintenance plant management method according to claim 2, wherein before receiving the transaction request of using the maintenance plant from the first user, the method further comprises:
receiving a maintenance plant usage agreement (BIERNAT, [0099], lines 6-7, establish a subscription-based contract…to use the machine, where machines can be managed at the plant level, see BIERNAT at [0138]-[0139]) submitted by a second user (BIERNAT, [0099], line 7, OEM; see BIERNAT, FIG. 12, control program 1204 receives usage agreement from client device 1206), and 
sending the usage agreement to the block chain node device (see BIERNAT, FIG. 12, control program 1204 sends usage agreement from client device 1206 to blockchain-enabled industrial controller 1210), so that the block chain node device 2generates the usage smart contract (BIERNAT, [0071], “device configuration application 1208 can allow users to configure blockchains to be generated by a blockchain-enabled device 1102 (controller 1210 or another type of industrial device)… and can also include a template editor that can be used to define smart contracts to be enforced by the blockchain.”) according to the usage agreement (BIERNAT, [0099], lines 11-12, “terms of this machine subscription service can be enforced by a smart contract”) and registers the usage smart contract in the block chain (BIERNAT, [0099], lines 12-13, “defined for the blockchain ecosystem,” where “blockchain-enabled industrial controller 1210 … executes a control program 1204 … that facilitate[s] creation of transaction blocks and management of industrial blockchains that include these blocks.” BIERNAT, [0074]).

Regarding claims 4 and 11, BIERNAT in view of STEW discloses the limitations of claim 3. BIERNAT further discloses:
The maintenance plant management method according to claim 3, wherein before receiving the maintenance plant usage agreement submitted by the second user (BIERNAT, [0101], line 1, “During the building phase at the OEM facility,…) the method further comprises:
receiving investment cost information submitted by the second user (see BIERNAT, FIG. 12, control program 1204 receives investment cost information from client device 1206; BIERNAT, [0102], lines 1-8, “… verifiable, unique identities of the machine components are recorded in the ledger of a public blockchain … stored on one or more of the industrial control devices to be shipped with the machine. A unique, verifiable identity for the machine itself is also recorded in the public blockchain ledger.” BIERNAT, [0124], lines 6-12, disclosing the information in the “verifiable, unique identities” of machine components as “an origin or source of the component part…, one or more of an identity of a vendor or supplier of the component part, a part identifier, identifies of other entities within the supply chain through which the part has traversed, a date of the part's manufacture, a cost of the part, or other such information.” This information defines cost as well as other information, including machine and related site information, required for investment in the machine and/or the plant, including for replacement parts.);
obtaining maintenance equipment information and site information that match with the investment cost information from the block chain node device according to the investment cost information (BIERNAT, [0103], line 5, “defined number of machine operating cycles” is one (i.e., matches) … a criterion defined in a smart contract … indicating that the OEM is contractually obliged to perform a component replacement or other maintenance action on the machine”); 
generating an investment scheme of the maintenance plant according to the maintenance equipment information and the site information that match with the investment cost information (BIERNAT discloses various uses of the information for triggering, planning, and scheduling investment (replacement or repair) actions: [0103], lines 5-6, agreement that a number of operating cycles will trigger a part replacement; [0105], lines 4-5, obligation to perform a part replacement or other maintenance action on machine in response to criterion being met; [0106], 14-19, authorization and automatic renewal of authorization of production in light of replacements in subscription-based operation; [0110], lines 1-5, inclusion of other parties (e.g., plant owners) for planning installation of a new production line; [0111], information leveraged for improving technical support services; [0112], information leveraged for machine warranty and maintenance tracking; and [0113], tracking a machine across its lifecycle for planning supply chain activities, including geographical distribution.);  
sending the investment scheme of the maintenance plant to the second user (BIERNAT, [0110], lines 1-2, 19-23, “The diverse entities involved in the machine’s lifecycle (e.g., entities involved in the purchase or leasing of a machine) … can each be afforded layered levels of access to blockchain data generated for the machine at all stages of its lifecycle,” “access” being that the entities are sent the relevant information.).
Under broadest reasonable interpretation, a scheme is any form of a plan, agreement, arrangement, system, organization or ordering of data and its use for a specific purpose, or method of operation, which could be in a pre-developed contract or could be a method of operating or managing to certain rules, as in subscription-based operation or service or warranty agreement. A scheme for investing is such a plan or agreement to fund the operations, activities, or capital improvements as set by the scheme, as would be understood by one of ordinary skill.
A person having ordinary skill in the art before the effective filing date of the present invention would have combined the machine/plant management methods of BIERNAT with STEW’s Self-Service Garage to afford diverse entities access, via the blockchain, to relevant business data concerning the operation and repair (and investment for the funding of such) of the maintenance equipment, with various criterion managed by smart contracts, as disclosed by BIERNAT at [0110]. To this end, BIERNAT discloses features of an investment scheme that address different scope of operation, from a machine to various machines on a production line within a plant, to a plant, which would encompass and address the funding needs of maintaining STEW’s various bays at a repair garage (a maintenance plant). 

Regarding claims 5 and 12, BIERNAT in view of STEW discloses the limitations of claim 4. BIERNAT further discloses:
The maintenance plant management method according to claim 4, wherein before receiving the transaction request of using the maintenance plant from the first user (BIERNAT, [0101], line 1, “During the building phase at the OEM facility,…), the method further comprises:
receiving maintenance plant information and investment cost information of the maintenance plant submitted by the second user (see BIERNAT, FIG. 12, control program 1204 receives maintenance plant information and investment cost information from client device 1206; BIERNAT, [0102], lines 1-8, “… verifiable, unique identities of the machine components... A unique, verifiable identity for the machine itself...” BIERNAT, [0124], lines 6-12, disclosing the information in the “verifiable, unique identities” of machine components as “an origin or source of the component part…, one or more of an identity of a vendor or supplier of the component part, a part identifier, identifies of other entities within the supply chain through which the part has traversed, a date of the part's manufacture, a cost of the part, or other such information.” This information defines cost as well as other information, including machine and related site information, required for identification and repair of, and/or investment in, the machine and/or the plant, including for replacement parts.), 
storing the maintenance plant information and the investment cost information in association (BIERNAT, [0102], lines 5-6, “… stored on one or more of the industrial control devices to be shipped with the machine”), 
generating digital asset information (BIERNAT, [0045], digital asset information generated by each of multiple industrial assets; BIERNAT, [0102], lines 1-8, “… verifiable, unique identities” assigned to each asset during build; [0125], lines 29-34, aggregated provenance information for an assembly; [0133], blockchain-enabled industrial devices on blockchain use digital fingerprinting for trusted participation on the blockchain; [0138], lines 1-13, identity and status information of multiple assets in a plant reported upon power up of each asset) and 
sending the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain (see BIERNAT, FIG. 13, industrial devices (digital assets) 1320 sending digital asset information to blockchain-enabled industrial controller/device 1210, which records the digital asset information to blockchains 1304; BIERNAT, [0102] lines 3, 7-8, component information recorded in the blockchain ledger; BIERNAT, [0133], lines 33-34, record as-built machine provenance information in a blockchain; [0138], record … status and identity information for all devices in a plant-model blockchain).

A person having ordinary skill in the art before the effective filing date of the present invention would appreciate the collection of digital asset information on the blockchain disclosed by BIERNAT for use in identifying, tracking, managing, and/or repairing the various elements of STEW’s garage, from a machine component (in a bay, such as a lift component), to a machine (bay), to all of the machines of the entire garage.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over BIERNAT in view of STEW, further in view of Ryali, et al., U.S. Patent No. 9,558,466 B2 (hereinafter, “RYALI”).

Regarding claims 6 and 13, BIERNAT in view of STEW discloses the limitations of claim 2. BIERNAT in view of STEW does not disclose the limitations of claim 6, specifically calculating and sending return on investment (ROI). However, RYALI discloses:

The maintenance plant management method according to claim 2, wherein the method further comprises, after sending the transaction information to the block chain node device,
calculating return on investment according to the transaction information and the investment cost information (RYALI, col. 6, lines 33-36, calculating return on investment based on revenue generated over a period of time after break even, where to determine break even, a “computing device identifies one or more improvement areas … by comparing the one or more historical data … and the one or more projected data.” RYALI, col. 6, lines 7-10. See also, col. 6, lines 24-30. The projected data is forecasted data associated with improvements, including usage information and investment costs. See RYALI, col. 5, line 65 to col. 6, line 6. Investment costs are determined based on identifying  “the cost to implement the identified one or more improvement areas … based on parameters such as the investment required in the establishment of the one or more improvement areas and the maintenance of the infrastructure of the one or more improvement areas…” RYALI, col. 6, lines 15-21. Historical data is the transaction information of past transactions, including plant operations and costs of those operations. See RYALI, col. 5, lines 47-60.), and 
sending return on investment to the block chain node device (RYALI, col. 6, line 63 to col. 7, line 7, generating a report and making it available to the user over the computing device.).

A person having ordinary skill in the art before the effective filing date of the present invention would have looked to RYALI for a method of calculating return on investment (ROI) associated with investing in improvements and/or maintenance of a commercial enterprise. Although RYALI discloses such ROI for improvements to a contact center, a person having 
A person having ordinary skill in the art would want to perform RYALI’s ROI calculation in BIERNAT’s blockchain-enabled node device and store it on BIERNAT’s blockchain for managing a maintenance plant such as STEW’s Garage because more financial transparency would be possible to track the value of the improvements to STEW’s Garage for any of STEW’s investors or other stakeholders. Putting ROI on the blockchain would allow entities involved in the purchase, leasing, technical support, repair, maintenance, and operation of the plant to readily access data for tracking results of improvements, for making more informed investment decisions, and for realizing better savings (which translates to more income for the investors), as disclosed by BIERNAT, [0101] and RYALI, col. 1, lines 31-34. Adding RYALI to the combination of BIERNAT in view of STEW merely adds more financial knowledge with an easy and flexible ROI calculation (RYALI, col. 7, lines 9-10) while maintaining the transparency and trust of an immutable distributed ledger for stakeholders to transactions. 

Regarding claims 7 and 14, BIERNAT in view of STEW, further in view of RYALI, discloses the limitations of claim 6. BIERNAT further discloses: 

The maintenance plant management method according to claim 6, further comprising:
receiving a financing agreement submitted by the second user (BIERNAT, [0110], lines 5-9, plant owners (i.e., second user, investor) may obtain financing from a bank (i.e., third user, financier), which “may be paid by the manufacturing entity (i.e., first user, user or operator of the equipment) in increments, e.g., based on project milestones or on a periodic basis” (installments of a financing agreement)), and 
sending the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement (BIERNAT, [0110], lines 9-11, “Public industrial blockchains generated by devices  1102 can allow all parties to see the progression of the machine build project…” BIERNAT further discloses generating smart contracts to establish the rules of agreements on the blockchain (see BIERNAT, [0060]), which is the same for generating a usage smart contract (as in claim 2) and generating a financing smart contract, as would be understood by a person having ordinary skill in the art, where a financial institution has unique rules applied regarding access to information (see BIERNAT, [0110], lines 19-23).); 
wherein the financing smart contract comprises a financing rule and a financing income sharing rule (BIERNAT, [0110], discloses multiple parties involved in funding a process of installing a new production line and being paid back according to contract agreements (financing rules), where the financing income sharing rule includes rules/agreements for paying back multiple entities “in increments, e.g., based on project milestones or on a periodic basis,” the income being what is paid by the manufacturing entities (first user) and being split between the entities.); 
receiving financing amount information submitted by a third user (BIERNAT, [0110], line lines 5-8, “financing from a bank,” which includes amounts to pay back, e.g., “paid in increments”); and 
calling the financing smart contract to calculate return on investment of the third user according to the financing amount information (BIERNAT does not disclose calculating return on investment. However, RYALI discloses calculating return on investment, as shown for claim 6, according to a financing amount, where the financing amount for a bank (financier) is akin to an investment cost for an owner (investor), as would be understood by a person having ordinary skill in the art. The source of funding would not change the method of calculation of ROI, and a financing smart contract would merely implement that method on a blockchain with appropriate rules in the smart contracts of BIERNAT, as would be understood by one of ordinary skill.), and 
sending return on investment to the third user (RYALI, col. 6, line 63 to col. 7, line 7,  further discloses generating a report and making it available to the user over the computing device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to look to BIERNAT’s comprehensive disclosure of using a blockchain with smart contracts for carrying out investing and financing agreements between multiple parties to a commercial project, whether it be for funding maintenance of a garage and sharing its income, or for the building, maintenance, and financial management of a manufacturing plant. BIERNAT demonstrates that smart contracts can be used to carry out any kind of rules on the blockchain (e.g., for usage, investing, or financing) for various project scope. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Literature
Brondrup, US 2003/0208386 A1, discloses a system and method for wireless hotel search and selection, reservation/booking, check-in, room access control, check-out, and payment services for hotel customers.
Manning, et al., US 6,651,778 B1, discloses a self-service maintenance plant (lube service) for over-the-road vehicle operators.
Stefik, et al., US 2012/0092191 A1, discloses a system and method for tagging a parking space for reservation by a motor vehicle user using smart parking devices.
Guenec, et al., US 2013/0059603 1, discloses a method for automatic access to a pre-reserved place, such as a hotel room.
Tomlin, et al., US 2014/0330720 A1, discloses a system to utilize telecommunications data to authorize and activate equipment by payment.
Batra, et al., US 2018/0137465 A1, discloses a method for identifying a metric configuration associated with a smart contract in a blockchain and checking system events/transactions for a match to the smart contract requirements.
Kurian, et al., US 10,140,470 B2, discloses a system using a blockchain for tracking and validating the status of distributed portions of a shared finite resource and the obligations of users to return portions of the shared finite resource.
Turato, et al., US 2019/0025856 A1, discloses a system and methods for management, planning, and control of a connected fleet of vehicles for reservation.
Karame, et al., US 2019/0268284 A1, discloses a method for controlling access to a shared resource using a usage smart contract on a blockchain.
Purushothaman, et al., US 2019/0304038 A1, discloses systems and methods for blockchain-based repair of physical property items having shared use between multiple users and/or owners.
Marcinkowski, et al., US 2019/0355076 A1, discloses an intelligent property management system that manages real estate properties on a blockchain for efficient communication and transactions of vendors making improvements, investors paying for the improvements, and tenants requesting and benefiting from the improvements. 
Foreign Patent Literature
Allen, et al., WO 2017/145007 A1, discloses a system and method for controlling asset-related actions on a blockchain, including using smart contracts to record shared 
Non-Patent Literature
Andreas Bogner, et al., "A Decentralised Sharing App Running a Smart Contract on the Ethereum Blockchain", The Internet of Things, ACM, 7 Nov. 2016, pp. 177-78, DOI: 10.1145/2991561.2998465, ISBN: 978-1-4503-4814-0, 2 pages. (Year: 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039. The examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached at 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        




/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.